         Case 1:19-cv-03228-MKD          ECF No. 20   filed 04/15/20   PageID.819 Page 1 of 3




 1
                                                                                 FILED IN THE
 2                                                                           U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



 3                                                                      Apr 15, 2020
                                                                            SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   CRYSTAL Z.1,                                         No. 1:19-CV-03228-MKD

 8                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 9   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                      405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                            ECF Nos. 14, 19

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 19,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney D. James Tree represents Plaintiff. Attorney Sarah L. Martin

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
          Case 1:19-cv-03228-MKD    ECF No. 20    filed 04/15/20    PageID.820 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 8.

 3            After consideration, IT IS HEREBY ORDERED that:

 4            1. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

 5            2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8            On remand, the parties stipulate that the ALJ will:

 9            (1) Reweigh the medical opinions;
              (2) Reconsider Plaintiff’s symptom claims;
10            (3) Continue with the sequential evaluation process and, as necessary,
                  reassess Plaintiff’s RFC and/or obtain supplemental vocational expert
11                testimony;
              (4) Conduct a de novo hearing; and
12            (5) Issue a new decision.

13   ECF No. 19 at 1-2.

14            3. Judgment shall be entered for PLAINTIFF.

15            4. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN

16   AS MOOT.

17   //

18   //

19   //

20



     ORDER - 2
      Case 1:19-cv-03228-MKD      ECF No. 20   filed 04/15/20   PageID.821 Page 3 of 3




 1         5. Upon proper presentation, this Court consider Plaintiff’s application for

 2   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 3         The District Court Executive is directed to enter this Order, enter

 4   Judgment, forward copies to counsel, and CLOSE THE FILE.

 5         DATED April 15, 2020.
                                 s/Mary K. Dimke
 6                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
